UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50956 PHARMA-BIO SERV, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0653570 (State or Other Jurisdiction of Incorporation or Organization) (IRSEmployer Identification No.) Pharma-Bio Serv Building, # 6 Road 696 Dorado, Puerto Rico (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code 787-278-2709 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ The number of shares of the registrant’s common stock outstanding as of September 10, 2012 was 20,758,695. PHARMA-BIO SERV, INC. FORM 10-Q FOR THE QUARTER ENDED JULY 31, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 – Financial Statements 3 Condensed Consolidated Balance Sheets as of July 31, 2012 and October 31, 2011 (unaudited) 3 Condensed Consolidated Statements of Income for the three-month and nine month periods ended July 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three-month and nine month periods ended July 31, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4 – Controls and Procedures 20 PART II OTHER INFORMATION Item 1 – Legal Proceedings 21 Item 1A – Risk Factors 21 Item 6 – Exhibits 22 SIGNATURES 23 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PHARMA-BIO SERV, INC. Condensed Consolidated Balance Sheets (Unaudited) July 31, 2012* October 31, 2011** ASSETS: Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable Other Total current assets Property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY: Current liabilities Current portion-obligations under capital leases $ $ Accounts payable and accrued expenses Income taxes payable Total current liabilities Obligations under capital leases Total liabilities Stockholders' equity: Preferred Stock, $0.0001 par value; authorized 10,000,000 shares; none outstanding - - Common Stock, $0.0001 par value; authorized 50,000,000 shares; issued and outstanding 20,758,695 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ * Unaudited. ** Condensed from audited financial statements. See notes to condensed consolidated financial statements. 3 PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Income (Unaudited) Three months ended July 31, Nine months ended July 31, REVENUES $ COST OF SERVICES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense (1,915 ) (2,575 ) (6,243 ) (5,916 ) Interest income Gain on disposition of property and equipment - - - INCOME BEFORE TAX INCOME TAX EXPENSE (BENEFIT), NET OF PUERTO RICO TAX GRANT NON-RECURRING ADJUSTMENTS FOR PERIODS ENDED JULY 31, 2011 (328,268 ) NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING– BASIC WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING– DILUTED See notes to condensed consolidated financial statements. 4 PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended July 31, Nine months ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Gain on disposition of property and equipment - - (190 ) - Stock-based compensation Depreciation and amortization Increase in accounts receivable (292,059 ) (145,283 ) (2,414,997 ) (1,566,249 ) Increase in other assets (138,018 ) (198,165 ) (116,685 ) (131,547 ) Increase (decrease) in liabilities (180,935 ) (394,728 ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (59,983 ) (2,549 ) (155,822 ) (68,764 ) Proceeds from disposition of property and equipment - - - NET CASH USED IN INVESTING ACTIVITIES (59,983 ) (2,549 ) (155,141 ) (68,764 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on obligations under capital lease (7,869 ) (7.976 ) (23,107 ) (17,791 ) NET CASH USED IN FINANCING ACTIVITIES (7,869 ) (7,976 ) (23,107 ) (17,791 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH (23,545 ) (8,695 ) (48,600 ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS– END OF PERIOD $ SUPPLEMENTAL DISCLOURES OF CASH FLOWS INFORMATION: Cash paid during the period for: Income taxes $ $
